Berdon,
J., dissenting. I would grant the defendant’s petition for certification to review the following issue: Whether the defendant’s federal and state constitutional due process rights were violated when the trial court refused to instruct the jury that duress was a defense to the charges of attempted assault in the first degree; General Statutes §§ 53a-49 (a) and (c) and 53a-59 (a) (1); carrying a pistol without a permit; General Statutes § 29-35; and criminal possession of a firearm. General Statutes § 53a-217. Reference is made to the well reasoned dissent of Appellate Court Judge Lavery in State v. Hopes, 26 Conn. App. 367, 377-80, 602 A.2d 23 (1992).